                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Donna Vitale,

       Plaintiff,

v.                                           Case No. 16-12654

Commissioner of Social Security,             Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

           ORDER ADOPTING 3/26/19 REPORT AND RECOMMENDATION

       Plaintiff Donna Vitale brought this action pursuant to 42 U.S.C. § 405(g), challenging

Defendant Commissioner of Social Security’s decision disallowing benefits. The parties filed cross-

motions for summary judgment, which were referred to Magistrate Judge Stephanie Dawkins Davis

for a Report and Recommendation (“R&R”) pursuant to 28 U.S.C. § 636(b)(1)(B). On September

1, 2017, the magistrate judge issued an R&R (ECF No. 20) wherein she recommended that

Plaintiff’s motion be granted, Defendant’s motion be denied, the findings of the Commissioner be

reversed, and that the matter be remanded for further proceedings.

       On September 28, 2019, the Court entered an order adopting in part and rejecting in part

Judge Davis’s R&R. (ECF No. 23). In relevant part, the Court agreed with Judge Davis that the

administrative law judge (“ALJ”) “failed to provide ‘good reasons’ for the weight given to Dr.

Kosal’s opinion and the reasons for that weight.” (ECF No. 23, PageID 1131). Accordingly, the

Court adopted the R&R “to the extent that it recommends remanding for further evaluation of the

opinion of Dr. Kosal.” Id. The Court entered judgment in Plaintiff’s favor and remanded this case


                                                1
to the Social Security Administration for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). (ECF No. 24).

       On December 24, 2017, Plaintiff moved for attorney fees and costs under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1)(A). (ECF No. 25). The Government responded

(ECF No. 26), and the Court referred Plaintiff’s motion to Judge Davis for an R&R. (ECF No. 27).

On March 26, 2019, Judge Davis issued an R&R, wherein she recommends that the Court grant

Plaintiff’s motion for attorney fees and that fees in the amount of $5,512.50 be awarded to plaintiff,

subject to an amended EAJA petition. (ECF No. 30).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must file objections to the R&R within fourteen (14) days after being

served with a copy of the R&R. “The district judge to whom the case is assigned shall make a de

novo determination upon the record, or after additional evidence, of any portion of the magistrate

judge’s disposition to which specific written objection has been made.” Id.

       On April 3, 2019, Defendant filed a timely objection to the March 26, 2019 R&R.

Defendant’s only objection is that the R&R is “based on a misreading of the relevant case law.”

(ECF No. 31, PageID 1193). Plaintiff responded to Defendant’s objection. (ECF No. 32).

       Defendant’s objection essentially reargues the applicability of the case law it cited in

response to Plaintiff’s underlying motion. The Court has reviewed Defendant’s arguments,

Plaintiff’s response, and the cited case law, and agrees with Judge Davis’s thorough, well-reasoned

R&R. The AL failed to adequately explain her findings–in clear violation of the treating physician

rule–and the only reasons given for the weight assigned to Dr. Kosal’s opinion were perfunctory and

conclusory. And, “while there might be sufficient factual evidence in the record to support the ALJ's


                                                  2
decision, the government's decision to defend a deficient opinion is not thereby rendered per se

reasonable. The Commissioner's litigation position must have a reasonable basis in both law and

fact.” Coy v. Astrue, 2013 WL 141137 at *3 (N.D. Ohio, 2013). Here, Defendant’s litigation position

lacked the former and was therefore not substantially justified. Thus, the Court finds that Plaintiff

is entitled to attorney fees under the EAJA.

       Accordingly, the Court overrules Defendant’s objection and hereby ADOPTS the March 26,

2019 R&R.

       The Court ORDERS that Plaintiff’s Motion for attorney’s fees is GRANTED. The Court

AWARDS fees in the amount of $5,512.50 to Plaintiff.

       IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: August 20, 2019




                                                  3
